DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100 in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 5, paragraph 14, line 1: If reference number 100 refers to a cross-sectional view, then add “100” after “cross-sectional view”.
The abstract of the disclosure is objected to because the invention is directed to the use of the substrate protrusion to remedy problems with underfill use, but no reference is made in the abstract to void-free underfill.  Please address.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 10, 12, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang, U.S. Pat. Pub. No. 2019/0103375, Figures 1-4 and 23.
Huang, Figures 1-4:

    PNG
    media_image1.png
    195
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    227
    712
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    279
    656
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    275
    655
    media_image4.png
    Greyscale

Huang, Figure 23:

    PNG
    media_image5.png
    438
    606
    media_image5.png
    Greyscale

Regarding claim 1: Huang Figures 1-4 and 23 disclose a package, comprising: a substrate (20, 22, 24, 30) comprising a protrusion (30); a first die (34A) coupled to the substrate (20, 22, 24, 30); a second die (34B) coupled to the substrate (20, 22, 24, 30), the protrusion (30) between the first die (34A) and the second die (34B); and an encapsulant (42) over the protrusion (30) of the substrate (20, 22, 24, 30), the encapsulant (42) extending beneath the first die (34A), and the encapsulant (42) extending beneath the second die (34B).  Huang specification ¶¶ 15-26.
Regarding claim 2, which depends from claim 1: Huang discloses the protrusion (30) extends from a top surface of the substrate (20, 22, 24, 30).  Id. ¶¶ 19, 20.
Regarding claim 5, which depends from claim 1: Huang discloses the protrusion (30) comprises a plurality of discrete parts.  See Huang Figure 23.
Regarding claim 6, which depends from claim 1: Huang discloses the protrusion (30) has a rectangular shape.   See id.
Regarding claim 9: Huang Figures 1-4 and 23 disclose a method, comprising: dispensing underfill material (42) toward a protrusion (30) between adjacent dies (34A, 34B), wherein the protrusion (30) extends from a substrate (20, 22, 24, 30); causing the underfill material (42) to contact the protrusion (30); and causing the underfill material (42) to fill space underneath the adjacent dies (34A, 34B) based on the contact with the protrusion (30).  Huang specification ¶¶ 15-26.
Regarding claim 10, which depends from claim 9: Huang discloses the causing the underfill material (42) to contact the protrusion (30) comprises causing the underfill material (42) to contact the protrusion (30) between a die-to-die gap.  Id. ¶¶ 25, 26.
Regarding claim 12: Huang Figures 1-4 and 23 disclose a method of fabricating a package, the method comprising: forming a substrate (20, 22, 24, 30) comprising a protrusion (30); coupling a first die (34A) to the substrate (20, 22, 24, 30); coupling a second die (34B) to the substrate (20, 22, 24, 30), the protrusion (30) between the first die (34A) and the second die (34B); and forming an encapsulant (42) over the protrusion (30) of the substrate (20, 22, 24, 30), the encapsulant (42) extending beneath the first die (34A), and the encapsulant (42) extending beneath the second die (34B).  Id. ¶¶ 15-26.
Regarding claim 13, which depends from claim 12: Huang discloses the protrusion (30) extends from a top surface of the substrate (20, 22, 24, 30).  Id. ¶¶ 19, 20.
Regarding claim 16, which depends from claim 12: Huang discloses that the protrusion (30) comprises a plurality of discrete parts.  See Huang Figure 23.
Regarding claim 17, which depends from claim 12: Huang discloses that the protrusion (30) has a rectangular shape.  See id.  

Claim Rejections - 35 USC § 103
Claims 4, 7, 8, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang.
Regarding claim 4, which depends from claim 1: Huang does not disclose that the protrusion is monolithic.  However, applicants’ disclosure does not disclose any patentable significance to the protrusion being monolithic.  Because there is no apparent patentable significance to the requirement that the protrusion be monolith, the claim requirement is a patentably insignificant shape variation and thus obvious.
Regarding claim 7, which depends from claim 1: Huang does not disclose that the protrusion has a hemispheric top surface.  However, applicants’ disclosure does not disclose any patentable significance to the protrusion having a hemispheric top surface.  Because there is no apparent patentable significance to the requirement that the protrusion have a hemispheric top surface, the claim requirement is a patentably insignificant shape variation and thus obvious.
Regarding claim 8, which depends from claim 1: Huang does not disclose that the protrusion has a trapezoidal shape.  However, applicants’ disclosure does not disclose any patentable significance to the protrusion having a trapezoidal shape.  Because there is no apparent patentable significance to the requirement that the protrusion have a trapezoidal shape, the claim requirement is a patentably insignificant shape variation and thus obvious.
Regarding claim 15, which depends from claim 12: Huang does not disclose that the protrusion is monolithic.  However, applicants’ disclosure does not disclose any patentable significance to the protrusion being monolithic.  Because there is no apparent patentable significance to the requirement that the protrusion be monolith, the claim requirement is a patentably insignificant shape variation and thus obvious.
Regarding claim 18, which depends from claim 12: Huang does not disclose that the protrusion has a hemispheric top surface.  However, applicants’ disclosure does not disclose any patentable significance to the protrusion having a hemispheric top surface.  Because there is no apparent patentable significance to the requirement that the protrusion have a hemispheric top surface, the claim requirement is a patentably insignificant shape variation and thus obvious.
Regarding claim 19, which depends from claim 12: Huang does not disclose that the protrusion has a trapezoidal shape.  However, applicants’ disclosure does not disclose any patentable significance to the protrusion having a trapezoidal shape.  Because there is no apparent patentable significance to the requirement that the protrusion have a trapezoidal shape, the claim requirement is a patentably insignificant shape variation and thus obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,282,717 [hereinafter the ’717 patent”]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1: Claim 1 of the ’717 patent discloses a package, comprising (line 1): a substrate comprising a protrusion (line 2); a first die coupled to the substrate (line 3); a second die coupled to the substrate (line 4), the protrusion between the first die and the second die (lines 4-8); and an encapsulant over the protrusion of the substrate (line 13), the encapsulant extending beneath the first die (lines 13-14), and the encapsulant extending beneath the second die (lines 14-15).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’717 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 2, which depends from claim 1: Claim 2 of the ’717 patent, which depends from claim 1 of the ’717 patent, discloses the protrusion extends from a top surface of the substrate (claim 2, lines 1-2).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the ’717 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 3, which depends from claim 1: Claim 4 of the ’717 patent, which depends from claim 1 of the ’717 patent, discloses a back side of the first die and a back side of the second die are coated with hydrophobic material (claim 4, lines 1-3).  
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the ’717 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 4, which depends from claim 1: Claim 5 of the ’717 patent, which depends from claim 1 of the ’717 patent, discloses the protrusion is monolithic (claim 5, lines 1-2).  
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ’717 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 5, which depends from claim 1: Claim 6 of the ’717 patent, which depends from claim 1 of the ’717 patent, discloses the protrusion comprises a plurality of discrete parts (claim 6, lines 1-2).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the ’717 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 6, which depends from claim 1: Claim 7 of the ’717 patent, which depends from claim 1 of the ’717 patent, discloses the protrusion has a rectangular shape (claim 7, lines 1-2).  
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the ’717 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 7, which depends from claim 1: Claim 8 of the ’717 patent, which depends from claim 1 of the ’717 patent, discloses the protrusion has a hemispheric top surface (claim 8, lines 1-2).  
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the ’717 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 8, which depends from claim 1: Claim 9 of the ’717 patent, which depends from claim 1 of the ’717 patent, discloses the protrusion has a trapezoidal shape (claim 9, lines 1-2).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the ’717 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 9: Claim 10 of the ’717 patent discloses a method, comprising (line 1): dispensing underfill material toward a protrusion between adjacent dies (lines 2-5), wherein the protrusion extends from a substrate (lines 4-5); causing the underfill material to contact the protrusion (id.); and causing the underfill material to fill space underneath the adjacent dies based on the contact with the protrusion (lines 6-7).  
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the ’717 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 10, which depends from claim 9: Claim 11 of the ’717 patent, which depends from claim 10 of the ’717 patent, discloses the causing the underfill material to contact the protrusion comprises causing the underfill material to contact the protrusion between a die-to-die gap (claim 11, lines 1-4).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’717 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 11, which depends from claim 9: Claim 12 of the ’717 patent, which depends from claim 10 of the ’717 patent, discloses forming a hydrophobic coating on a backside of the adjacent dies (claim 12, lines 1-2).
Claims 12, 13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the ’717 patent in view of Huang Figures 1-4 and 23.
Regarding claim 12:  Claim 10 of the ’717 patent discloses a method of fabricating a package (see claim 10, line 1), the method comprising (id.): forming an encapsulant over the protrusion of the substrate (claim 10, line 2-5), the encapsulant extending beneath the first die (claim 10, line 6-7), and the encapsulant extending beneath the second die (id.).  Claim 10 of the ’717 patent does not disclose forming a substrate comprising a protrusion; coupling a first die to the substrate; coupling a second die to the substrate, the protrusion between the first die and the second die.
Huang Figures 1-4 and 23, directed to similar subject matter, disclose forming a substrate (20, 22, 24, 30) comprising a protrusion (30); coupling a first die (34A) to the substrate (20, 22, 24, 30); and coupling a second die (34B) to the substrate (20, 22, 24, 30), the protrusion (30) between the first die (34A) and the second die (34B).  Huang specification ¶¶ 15-26.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 10 of the ’717 patent to include the Huang steps because the Huang steps make the protrusion and place the dies in their locations prior to the underfill steps.
Regarding claim 13, which depends from claim 12: Huang discloses the protrusion (30) extends from a top surface of the substrate (20, 22, 24, 30).  Id. ¶¶ 19, 20.
Regarding claim 15, which depends from claim 12: Huang does not disclose that the protrusion is monolithic.  However, applicants’ disclosure does not disclose any patentable significance to the protrusion being monolithic.  Because there is no apparent patentable significance to the requirement that the protrusion be monolith, the claim requirement is a patentably insignificant shape variation and thus obvious.
Regarding claim 16, which depends from claim 12: Huang discloses that the protrusion (30) comprises a plurality of discrete parts.  See Huang Figure 23.
Regarding claim 17, which depends from claim 12: Huang discloses that the protrusion (30) has a rectangular shape.  See id.  
Regarding claim 18, which depends from claim 12: Huang does not disclose that the protrusion has a hemispheric top surface.  However, applicants’ disclosure does not disclose any patentable significance to the protrusion having a hemispheric top surface.  Because there is no apparent patentable significance to the requirement that the protrusion have a hemispheric top surface, the claim requirement is a patentably insignificant shape variation and thus obvious.
Regarding claim 19, which depends from claim 12: Huang does not disclose that the protrusion has a trapezoidal shape.  However, applicants’ disclosure does not disclose any patentable significance to the protrusion having a trapezoidal shape.  Because there is no apparent patentable significance to the requirement that the protrusion have a trapezoidal shape, the claim requirement is a patentably insignificant shape variation and thus obvious.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’717 patent in view of Huang Figures 1-4 and 23.
Regarding claim 14, which depends from claim 12: Claim 12 of the ’717 patent, which depends from claim 10 of the ’717 patent, discloses a back side of the first die and a back side of the second die is coated with hydrophobic material (claim 12, lines 1-2).
Allowable Subject Matter
Claims 3, 11, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a terminal disclaimer were filed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 3: The claim has been found allowable because the prior art of record does not disclose “a back side of the first die and a back side of the second die are coated with hydrophobic material”, in combination with the remaining limitations of the claim.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “forming a hydrophobic coating on a backside of the adjacent dies”, in combination with the remaining limitations of the claim.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “a back side of the first die and a back side of the second die is coated with hydrophobic material”, in combination with the remaining limitations of the claim.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897